Citation Nr: 0012938	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for traumatic 
degenerative arthritis of the left knee, status post total 
knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1966 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That determination continued a 30 percent rating for a left 
knee disability.  The decision was duly appealed.  

In a September 1998 rating decision, the RO assigned a 100 
percent evaluation from September 15, 1998 through October 
31, 1999, because the veteran had had a left total knee 
replacement, with a 30 percent rating assignment effective 
November 1, 1999.  The veteran continued to disagree with the 
post convalescence assignment.  

The Board remanded the issue that is the subject of this 
decision in May 1999.  Review of the actions performed by the 
RO reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).

The case has again been forwarded to the Board for appellate 
review.


FINDING OF FACT

The veteran's left knee disorder is manifested by a range of 
motion from 10 to 95 degrees, pain,moderate pain and 
weakness, mild crepitation,moderate good alignment, and 
mildly tender surgical scars. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
traumatic degenerative arthritis of the left knee, status 
post total knee arthroplasty have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5055, 5256,5257, 
5261, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

A review of the record shows that the veteran's left knee 
disability has been rated 30 percent disabling continuously 
since 1971, notwithstanding several temporary total ratings 
for convalescence.  

Private medical records dated in January 1995 show that the 
veteran was seen with complaints of intermittent locking of 
the left knee, giving away, and pain.  On examination, his 
gait was observed to be normal.  Range of motion was from 
neutral to 120 degrees of flexion.  There was evidence of 1+ 
interarticular effusion in the left knee.  Mild crepitus was 
noted.  There was no instability of the medial or lateral 
collateral ligaments.  The diagnosis was moderately severe 
degenerative joint disease involving all three compartments 
of the left knee, with loose body formation and chronic 
anterior cruciate ligament insufficiency, status post medial 
and lateral meniscectomies done under arthrotomy.  

The veteran was accorded a personal hearing in August 1997.  
At that time, he testified that his left knee locked and gave 
way on a daily basis.  He reported that his left knee 
disability interfered with his sleep and leisure activities.  
He also reported that he was on medication and wore a knee 
brace.  

VA outpatient treatment records dated in July and December 
1997 show that the veteran was seen with complaints of left 
knee pain and instability.  On examination, range of motion 
was from neutral to 130 degrees.  Minimal effusion was noted.  
There was tenderness to full flexion noted.  There was also 
medial joint line tenderness noted.  The diagnosis was left-
knee post traumatic arthritis and instability.  

The veteran was accorded a VA examination in June 1998.  At 
that time, he complained of pain, fatigability, locking, 
giving way, and stiffness of the left knee.  On examination, 
the veteran was observed walking with a slow gait with the 
left leg turned in medially.  There was no swelling or 
deformity noted.  Range of motion was as follows:  extension 
was 28 degrees from full range of motion and flexion was to 
95 degrees.  The patellar inhibition and compression tests 
were negative.  Medial and lateral collateral ligament damage 
was negative.  The drawer test for anterior cruciate ligament 
was positive, and posterior cruciate ligament test was 
negative.  The veteran was unable to duck walk due to severe 
pain.  The diagnosis was residuals of trauma, left knee, 
status post medial and lateral meniscectomy with Slocum type 
transfer, anterior cruciate ligament tear, degenerative join 
disease involving all three compartments; loose body 
formation; minimal osteophytosis.  

VA hospital report dated in September 1998 show that the 
veteran underwent total left knee arthroplasty.  
Postoperatively his hospital course was uncomplicated.  He 
was discharged by the end of September.  

The veteran was accorded a VA examination in September 1999.  
At that time, he reported moderate pain of the left knee and 
crepitation.  There was partial locking of the left knee at 
night.  He reported that he experienced weakness and poor 
coordination in both his lower extremities.  

On examination, his muscle condition was average.  There was 
some limping with the left knee noted.  The veteran used a 
cane in the left hand.  He was able to rise on the toes and 
heels.  He could flex forward and reach down to his feet.  
Range of motion was from 10 to 95 degrees.  Pain on use was 
moderate on the left.  The alignment of the knee joint was 
satisfactory.  There was no increase in joint fluid.  The 
joint line was nontender.  Ligament stability was 
satisfactory.  Scars located along the left knee were well 
healed with mild tenderness.  There was moderate atrophy of 
the quadriceps muscle.  The examiner reported that the 
veteran's subjective complaints represented a 40 degree 
decrease in flexion of the left knee.  He reported that the 
veteran's flare-up ploblems did not include the left knee.  
He reported the muscle strength at the left knee was somewhat 
decreased.  The weakness was described as moderate and not 
significant enough to represent severe weakness.  He 
commented that the veteran continued to experience moderate 
pain and moderate loss of motion of the left knee, diagnosed 
as fairly good total knee arthroplasty.  

Pertinent Law and Regulations

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim. 38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of VA treatment 
records, the reports of VA examinations in September 1998 and 
1999, and the veteran's statements.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The RO has evaluated the veteran's left knee disability as 30 
percent disabling under Diagnostic Code 5055.  That 
diagnostic code provides that for one year following 
implantation of a prosthesis a 100 percent disability rating 
will be assigned.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent rating is appropriate.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the knee should be rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. 
§ 4.71a Diagnostic Code 5055 (1999).

Under Diagnostic Code 5256, ankylosis of the knee in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  Ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation.  Extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 
4.71a Diagnostic Code 5256 (1999).

Under Diagnostic Code 5261, limitation of extension of the 
leg to 30 degrees warrants a 40 percent evaluation.  A 50 
percent evaluation requires that extension be limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, a 30 percent evaluation is warranted where there is 
malunion of a tibia and fibula with marked knee or ankle 
disability.  Nonunion of the tibia and fibula with loose 
motion and requiring a brace, warrants a 40 percent rating.  
38 C.F.R. § 4.71a DC 5262 (1999).

The following diagnostic codes provide evaluations for knee 
disabilities, but do not serve as a basis for evaluating the 
residuals of knee replacement under Diagnostic Code 5055:

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. Diagnostic Code 5261 for limitation of 
extension of the leg provides a noncompensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 15 
degrees, a 30 percent rating if limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(1999), the evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that 
for purposes of determining whether the veteran is entitled 
to separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The Board notes that separate 
evaluations for arthritis under Diagnostic Code 5003 and for 
instability under Diagnostic Code 5257 do not violate the 
rule against pyramiding.  VAOPGCPREC 9-98 (1998), 63 Fed. 
Reg. 56704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 
63604 (1997).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Analysis

The medical findings do not support a rating greater than 30 
percent prior to or since the 100 percent disability rating 
was reduced in October 1999, one year following implantation 
of the left knee prosthesis.  There is no evidence that the 
veteran experiences severe painful motion or weakness to 
warrant a 60 percent rating under Diagnostic Code 5055.  
Although the veteran has essentially contended that he has 
severe weakness and painful motion, there is no clinical 
evidence of severe painful motion or weakness.  On the most 
recent VA examination the veteran was found to have no more 
than moderate pain and weakness, and he has reported no 
recent treatment for his knee disability.

Since the veteran does not meet the criteria for a 60 percent 
evaluation under Diagnostic Code 5055, that code provides 
that his disability is to be evaluated under the provisions 
of Diagnostic Codes 5256, 5261 or 5262.

The Board does not find that the evidence supports a rating 
greater than 30 percent based upon limitation of extension of 
the knee under Diagnostic Code 5261.  The normal range of 
motion in the knee is from 0 to 140 degrees.  38 C.F.R. § 
4.70, Plate II (1999).  The most recent VA examination showed 
a range of motion of from 10 to 95 with moderate pain.  The 
veteran reported that flare-ups did not increase his left 
knee symptomatology.  The applicable diagnostic code does not 
provide for an evaluation in excess of 30 percent, unless 
extension is limited to 30 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  The veteran's knee extends well 
beyond that point.  The Board also notes that the examiner 
did not report any additional loss of extension due to pain.

As indicated above, the veteran's limitation of motion during 
flare-ups would not meet the criteria for an evaluation in 
excess of 30 percent.  The veteran has reported some pain, 
weakness, poor coordination, and fatigability.  However, 
given the minimal amount of objective functional impairment 
and the lack of any record of complaint or treatment for the 
symptomatology post surgery, the Board does not find evidence 
of functional impairment that would warrant an evaluation in 
excess of 30 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The medical findings do not show malunion or nonunion of the 
tibia and fibula due to the veteran's service-connected 
disorder, there is no evidence of the use of a brace by the 
veteran.  X-ray examinations have never been reported as 
showing nonunion.  Accordingly, the veteran's knee disability 
would not meet the criteria for an evaluation in excess of 30 
percent under Diagnostic Code 5262.

Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  Dinsay v. Brown, 9 Vet App 79 (1996) 
(quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).  
The veteran retains significant motion in his left knee.  
Thus, there is no medical evidence that the veteran's knee is 
ankylosed so as to warrant a rating under Diagnostic Code 
5256.

The post-surgery medical records do not indicate that the 
veteran has experienced any episodes of instability or 
subluxation.  The most recent VA examination revealed 
satisfactory ligament stability of the left knee.  Diagnostic 
Code 5055 does not provide for evaluating knee replacements 
under the provisions of Diagnostic Code 5257, but even if 
that code were applicable, the Board is unable to conclude 
that the evidence warrants a separate compensable rating for 
instability or subluxation.

In Esteban v. Brown, supra, the Court considered the anti-
pyramiding provisions of 38 C.F.R. § 4.14, and the provisions 
of the 38 C.F.R. § 4.25, which provide that separate 
manifestations of the same disability are to be rated 
separately, and held that separate ratings could be provided 
for disfiguring scars, painful scars and muscle damage 
resulting in problems with mastication, because none of the 
symptomatology overlapped.  Scars are evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7805 (1999).  Diagnostic Code 7804 
provides that scars that are superficial, tender, and painful 
on objective demonstration will be assigned a 10 percent 
evaluation.  

The Board finds that the veteran is not entitled to a 
separate 10 percent evaluation for the painful surgical scars 
on his left knee under Diagnostic Code 7804.  By its plain 
language, the minimum 30 percent rating provided under 
Diagnostic Code 5055 contemplates all of the residuals of a 
knee replacement unless a higher evaluation is otherwise 
warranted under that diagnostic code, or the other specified 
diagnostic codes for evaluating intermediate levels of 
disability.

In sum, the Board finds that the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 30 percent for the left knee disability on the 
basis of chronic residuals of the arthroplasty consisting of 
severe painful motion or weakness; recurrent subluxation or 
lateral instability; nonunion or malunion of the tibia or 
fibula; or limitation of motion of the left knee, including 
additional functional loss due to pain or other pathology.


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for traumatic degenerative arthritis of the left 
knee, status post total knee arthroplasty is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

